 1

 2                                                                           FILED IN THE
                                                                         U.S. DISTRICT COURT
                                                                   EASTERN DISTRICT OF WASHINGTON


 3
                                                                    Mar 13, 2020
 4
                                                                        SEAN F. MCAVOY, CLERK




 5                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF WASHINGTON
 6

 7    DR. ABDUL KHAN,
                                                    NO: 4:20-CV-5020-RMP
 8                               Plaintiff,
                                                    ORDER GRANTING MOTION FOR
 9          v.                                      ENTRY OF A STIPULATED
                                                    PROTECTIVE ORDER
10    BECHTEL NATIONAL, INC., and
      NATIONAL ENGINEERING
11    SERVICES CORPORATION,

12                               Defendants.

13
           BEFORE THE COURT is a motion for entry of a stipulated protective order,
14
     ECF No. 11, by Plaintiff Dr. Abdul Khan and Defendants Bechtel National, Inc. and
15
     National Engineering Services Corporation. A district court may issue protective
16
     orders regarding discovery upon a showing of good cause. Fed. R. Civ. P. 26(c).
17
     Before issuing a stipulated protective order, a district court judge should ensure that
18
     the protective order’s restrictions do not infringe on the public’s general right to
19
     inspect and copy judicial records and documents. See Kamakana v. City and Cty. of
20
     Honolulu, 447 F.3d 1172, 1178 (9th Cir. 2006); see also Courthouse News Serv. v.
21


     ORDER GRANTING MOTION FOR ENTRY OF A STIPULATED PROTECTIVE
     ORDER ~ 1
 1   Planet, 947 F.3d 581, 589 (9th Cir. 2020) (recognizing a long-held First Amendment

 2   right of access to court proceedings and documents).

 3           Having reviewed the protective order and the remaining record, the Court

 4   finds good cause to grant the stipulated motion and enter the agreed-upon

 5   protective order. Accordingly, IT IS HEREBY ORDERED that the parties’

 6   motion for entry of a stipulated protective order, ECF NO. 11, is GRANTED.

 7   The protective order in effect is set forth below.

 8                                 PROTECTIVE ORDER

 9   1.      PURPOSES AND LIMITATIONS Discovery in this action is likely to

10   involve production of confidential, proprietary, or private information for which

11   special protection may be warranted. Accordingly, the parties hereby stipulate to

12   and petition the court to enter the following Stipulated Protective Order. The parties

13   acknowledge that this agreement is consistent with LCR 26(c). It does not confer

14   blanket protection on all disclosures or responses to discovery, the protection it

15   affords from public disclosure and use extends only to the limited information or

16   items that are entitled to confidential treatment under the applicable legal principles,

17   and it does not presumptively entitle parties to file confidential information under

18   seal.

19   2.      “CONFIDENTIAL” MATERIAL “Confidential” material shall include

20   the following documents and tangible things produced or otherwise exchanged:

21           (a) All employee and personnel files, if relevant, including compensation and


     ORDER GRANTING MOTION FOR ENTRY OF A STIPULATED PROTECTIVE
     ORDER ~ 2
 1            benefit information, investigations, performance and disciplinary

 2            information, termination reasons, Social Security numbers, contact

 3            information, dates of birth, taxes or tax returns, medical and healthcare

 4            information and records, for current and former employees (except

 5            Plaintiff), officers, or directors of Defendants or any affiliated entities;

 6         (b) Plaintiff’s tax records, date of birth, and Social Security number;

 7         (c) Plaintiff’s medical and/or counseling records, including but not limited to,

 8            bills, charts, and invoices;

 9         (d) Confidential, proprietary, or financial information of Defendant and/or any

10            affiliated entities.

11   Material marked “Confidential” shall include any document, file, portion of file,

12   transcribed testimony, or other material that the Designating Party in good faith

13   reasonably believes comprises confidential information.

14   3.    SCOPE The protections conferred by this agreement cover not only

15   confidential material (as defined above), but also (1) any information copied or

16   extracted from confidential material; (2) all copies, excerpts, summaries, or

17   compilations of confidential material; and (3) any testimony, conversations, or

18   presentations by parties or their counsel that might reveal confidential material.

19   However, the protections conferred by this agreement do not cover information that

20   is in the public domain or becomes part of the public domain through trial or

21   otherwise.


     ORDER GRANTING MOTION FOR ENTRY OF A STIPULATED PROTECTIVE
     ORDER ~ 3
 1   4.     ACCESS TO AND USE OF CONFIDENTIAL MATERIAL

 2          4.1    Basic Principles. A receiving party may use confidential material that

 3   is disclosed or produced by another party or by a non-party in connection with this

 4   case only for prosecuting, defending, or attempting to settle this litigation.

 5   Confidential material may be disclosed only to the categories of persons and under

 6   the conditions described in this agreement. Confidential material must be stored and

 7   maintained by a receiving party at a location and in a secure manner that ensures

 8   that access is limited to the persons authorized under this agreement.

 9          4.2    Disclosure of “CONFIDENTIAL” Information or Items. Unless

10   otherwise ordered by the court or permitted in writing by the designating party, a

11   receiving party may disclose any confidential material only to:

12         (a) the receiving party’s counsel of record in this action, as well as employees

13   of counsel to whom it is reasonably necessary to disclose the information for this

14   litigation;

15         (b) the officers, directors, and employees (including in house counsel) of the

16   receiving party to whom disclosure is reasonably necessary for this litigation, unless

17   the parties agree that a particular document or material produced is for Attorney’s

18   Eyes Only and is so designated;

19         (c) experts and consultants to whom disclosure is reasonably necessary for

20   this litigation and who have signed the “Acknowledgment and Agreement to Be

21   Bound” (Exhibit A);


     ORDER GRANTING MOTION FOR ENTRY OF A STIPULATED PROTECTIVE
     ORDER ~ 4
 1        (d) the court, court personnel, and court reporters and their staff;

 2        (e) copy or imaging services retained by counsel to assist in the duplication of

 3   confidential material, provided that counsel for the party retaining the copy or

 4   imaging service instructs the service not to disclose any confidential material to

 5   third parties and to immediately return all originals and copies of any confidential

 6   material;

 7        (f) during their depositions, witnesses in the action to whom disclosure is

 8   reasonably necessary and who have signed the “Acknowledgment and Agreement

 9   to Be Bound” (Exhibit A), unless otherwise agreed by the designating party or

10   ordered by the court. Pages of transcribed deposition testimony or exhibits to

11   depositions that reveal confidential material must be separately bound by the court

12   reporter and may not be disclosed to anyone except as permitted under this

13   agreement;

14        (g) the author or recipient of a document containing the information or a

15   custodian or other person who otherwise possessed or knew the information.

16         4.3    Filing Confidential Material. Before filing confidential material or

17   discussing or referencing such material in court filings, the filing party shall confer

18   with the designating party to determine whether the designating party will remove

19   the confidential designation, whether the document can be redacted, or whether a

20   motion to seal or stipulation and proposed order is warranted.

21


     ORDER GRANTING MOTION FOR ENTRY OF A STIPULATED PROTECTIVE
     ORDER ~ 5
 1   5.    DESIGNATING PROTECTED MATERIAL

 2         5.1    Exercise of Restraint and Care in Designating Material for

 3   Protection. Each party or non-party that designates information or items for

 4   protection under this agreement must take care to limit any such designation to

 5   specific material that qualifies under the appropriate standards. The designating

 6   party must designate for protection only those parts of material, documents, items,

 7   or oral or written communications that qualify, so that other portions of the material,

 8   documents, items, or communications for which protection is not warranted are not

 9   swept unjustifiably within the ambit of this agreement.

10        Mass, indiscriminate, or routinized designations are prohibited. Designations

11   that are shown to be clearly unjustified or that have been made for an improper

12   purpose (e.g., to unnecessarily encumber or delay the case development process or

13   to impose unnecessary expenses and burdens on other parties) expose the

14   designating party to sanctions.

15        If it comes to a designating party’s attention that information or items that it

16   designated for protection do not qualify for protection, the designating party must

17   promptly notify all other parties that it is withdrawing the mistaken designation.

18         5.2    Manner and Timing of Designations. Except as otherwise provided

19   in this agreement (see, e.g., second paragraph of section 5.2(a) below), or as

20   otherwise stipulated or ordered, disclosure or discovery material that qualifies for

21


     ORDER GRANTING MOTION FOR ENTRY OF A STIPULATED PROTECTIVE
     ORDER ~ 6
 1   protection under this agreement must be clearly so designated before or when the

 2   material is disclosed or produced.

 3        (a) Information in documentary form: (e.g., paper or electronic documents and

 4   deposition exhibits, but excluding transcripts of depositions or other pretrial or trial

 5   proceedings), the designating party must affix the word “CONFIDENTIAL” to

 6   each page that contains confidential material. If only a portion or portions of the

 7   material on a page qualifies for protection, the producing party also must clearly

 8   identify the protected portion(s) (e.g., by making appropriate markings in the

 9   margins).

10        (b) Testimony given in deposition or in other pretrial or trial proceedings: the

11   parties must identify on the record, during the deposition, hearing, or other

12   proceeding, all protected testimony, without prejudice to their right to so designate

13   other testimony after reviewing the transcript. Any party or non-party may, within

14   fifteen days after receiving a deposition transcript, designate portions of the

15   transcript, or exhibits thereto, as confidential. If a party or non-party desires to

16   protect confidential information at trial, the issue should be addressed during the

17   pre-trial conference.

18        (c) Other tangible items: the producing party must affix in a prominent place

19   on the exterior of the container or containers in which the information or item is

20   stored the word “CONFIDENTIAL.” If only a portion or portions of the information

21


     ORDER GRANTING MOTION FOR ENTRY OF A STIPULATED PROTECTIVE
     ORDER ~ 7
 1   or item warrant protection, the producing party, to the extent practicable, shall

 2   identify the protected portion(s).

 3         5.3    Inadvertent Failures to Designate. If timely corrected, an inadvertent

 4   failure to designate qualified information or items does not, standing alone, waive

 5   the designating party’s right to secure protection under this agreement for such

 6   material. Upon timely correction of a designation, the receiving party must make

 7   reasonable efforts to ensure that the material is treated in accordance with the

 8   provisions of this agreement.

 9   6.    CHALLENGING CONFIDENTIALITY DESIGNATIONS

10         6.1    Timing of Challenges. Any party or non-party may challenge a

11   designation of confidentiality at any time. Unless a prompt challenge to a

12   designating party’s confidentiality designation is necessary to avoid foreseeable,

13   substantial unfairness, unnecessary economic burdens, or a significant disruption or

14   delay of the litigation, a party does not waive its right to challenge a confidentiality

15   designation by electing not to mount a challenge promptly after the original

16   designation is disclosed.

17         6.2    Meet and Confer. The parties must make every attempt to resolve any

18   dispute regarding confidential designations without court involvement. Any motion

19   regarding confidential designations or for a protective order must include a

20   certification, in the motion or in a declaration or affidavit, that the movant has

21   engaged in a good faith meet and confer conference with other affected parties in


     ORDER GRANTING MOTION FOR ENTRY OF A STIPULATED PROTECTIVE
     ORDER ~ 8
 1   an effort to resolve the dispute without court action. The certification must list the

 2   date, manner, and participants to the conference. A good faith effort to confer

 3   requires a face-to-face meeting or a telephone conference.

 4         6.3    Judicial Intervention. If the parties cannot resolve a challenge

 5   without court intervention, the designating party may file and serve a motion to

 6   retain confidentiality under Local Civil Rule 7. The burden of persuasion in any

 7   such motion shall be on the designating party. Frivolous challenges, and those made

 8   for an improper purpose (e.g., to harass or impose unnecessary expenses and

 9   burdens on other parties) may expose the challenging party to sanctions. All parties

10   shall continue to maintain the material in question as confidential until the court

11   rules on the challenge.

12   7.    PROTECTED            MATERIAL         SUBPOENAED           OR      ORDERED

13         PRODUCED IN OTHER LITIGATION

14        If a party is served with a subpoena or a court order issued in other litigation

15   that compels disclosure of any information or items designated in this action as

16   “CONFIDENTIAL,” that party must:

17        (a) promptly notify the designating party in writing and include a copy of the

18   subpoena or court order;

19        (b) promptly notify in writing the party who caused the subpoena or order to

20   issue in the other litigation that some or all of the material covered by the subpoena

21


     ORDER GRANTING MOTION FOR ENTRY OF A STIPULATED PROTECTIVE
     ORDER ~ 9
 1   or order is subject to this agreement. Such notification shall include a copy of this

 2   agreement; and

 3        (c) cooperate with respect to all reasonable procedures sought to be pursued

 4   by the designating party whose confidential material may be affected.

 5   8.    UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL

 6        If a receiving party learns that, by inadvertence or otherwise, it has disclosed

 7   confidential material to any person or in any circumstance not authorized under this

 8   agreement, the receiving party must immediately (a) notify in writing the

 9   designating party of the unauthorized disclosures, (b) use its best efforts to retrieve

10   all unauthorized copies of the protected material, (c) inform the person or persons

11   to whom unauthorized disclosures were made of all the terms of this agreement,

12   and (d) request that such person or persons execute the “Acknowledgment and

13   Agreement to Be Bound” that is attached hereto as Exhibit A.

14   9.    INADVERTENT             PRODUCTION             OF      PRIVILEGED            OR

15         OTHERWISE PROTECTED MATERIAL

16        When a producing party gives notice to receiving parties that certain

17   inadvertently produced material is subject to a claim of privilege or other protection,

18   the obligations of the receiving parties are those set forth in Federal Rule of Civil

19   Procedure 26(b)(5)(B). This provision is not intended to modify whatever

20   procedure may be established in an e-discovery order or agreement that provides

21


     ORDER GRANTING MOTION FOR ENTRY OF A STIPULATED PROTECTIVE
     ORDER ~ 10
 1   for production without prior privilege review. Parties shall confer on an appropriate

 2   non-waiver order under Fed. R. Evid. 502.

 3   10.   NON-TERMINATION AND RETURN OF DOCUMENTS

 4         Within 60 days after the termination of this action, including all appeals, each

 5   receiving party must return all confidential material to the producing party,

 6   including all copies, extracts and summaries thereof. Alternatively, the parties may

 7   agree upon appropriate methods of destruction.

 8         Notwithstanding this provision, counsel are entitled to retain one archival

 9   copy of all documents filed with the court, trial, deposition, and hearing transcripts,

10   correspondence, deposition and trial exhibits, expert reports, attorney work product,

11   and consultant and expert work product, even if such materials contain confidential

12   material.

13   11.   SCOPE OF ORDER

14         This Order does not address the discoverability of documents, other than

15   mitigating any objection based on the confidentiality of the documents, nor does it

16   address the admissibility of the documents at trial or during motions practice other

17   than to the extent it addresses sealing of filed materials.

18         The confidentiality obligations imposed by this agreement shall remain in

19   effect until a designating party agrees otherwise in writing or a court orders

20   otherwise.

21


     ORDER GRANTING MOTION FOR ENTRY OF A STIPULATED PROTECTIVE
     ORDER ~ 11
 1         IT IS SO ORDERED. The District Court Clerk is directed to enter this

 2   Order and provide copies to counsel.

 3         DATED March 13, 2020.

 4

 5
                                               s/ Rosanna Malouf Peterson
 6                                          ROSANNA MALOUF PETERSON
                                               United States District Judge
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21


     ORDER GRANTING MOTION FOR ENTRY OF A STIPULATED PROTECTIVE
     ORDER ~ 12
